NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DAVID ROLON, DOC #T64080,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3536
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

David Rolon, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.